United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 09-3071                                              September Term, 2013
                                                         FILED ON: MAY 6, 2014
UNITED STATES OF AMERICA,
                   APPELLEE

v.

JARON BRICE, ALSO KNOWN AS JAY BIRD, ALSO KNOWN AS DADDY, ALSO KNOWN AS BIRD, ALSO
KNOWN AS JAY,
                    APPELLANT


                       Appeal from the United States District Court
                               for the District of Columbia
                                  (No. 1:05-cr-00367-1)


      Before: KAVANAUGH, Circuit Judge, and WILLIAMS and SENTELLE, Senior Circuit Judges




         UNDER SEAL OPINION NOT
          AVAILABLE TO PUBLIC